     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 1 of 15


 1 CLYDE & CO US LLP
   Alexander E. Potente, State Bar No. 208240
 2 Email: alex.potente@clydeco.us
   Hyunki (“John”) Jung
 3 Email: john.jung@clydeco.us
   101 2nd Street, 24th Floor
 4 San Francisco, California 94105
   Telephone: 415.365.9800
 5 Facsimile: 415.365.9801
 6 Attorneys for Plaintiff
   THE TRAVELERS INDEMNITY COMPANY
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
                               SACRAMENTO DIVISION
11
12
   THE TRAVELERS INDEMNITY                      CASE NO.
13 COMPANY, a Connecticut
   corporation                                  COMPLAINT FOR
14                                              DECLARATORY JUDGMENT
15               Plaintiff,
16        v.                                    DEMAND FOR JURY TRIAL

17 CALIFORNIA DEPARTMENT OF
18 TOXIC SUBSTANCES CONTROL;
   TOXIC SUBSTANCES CONTROL
19 ACCOUNT; and COLLINS &
   AIKMAN PRODUCTS, LLC, a
20 cancelled Delaware limited liability
   company,
21
22                   Defendants.
23
24        NOW COMES plaintiff The Travelers Indemnity Company (“Travelers”)
25 and, for its complaint against defendants the California Department of Toxic
26 Substances Control and the Toxic Substances Control Account, and defendant
27 Collins & Aikman Products, LLC (the “Complaint”), alleges as follows:
28
                                            1                               Case No.
                         COMPLAINT FOR DECLARATORY RELIEF
                            AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 2 of 15


 1                              JURISDICTION AND VENUE
 2         1.   Travelers brings this declaratory action under the Federal Declaratory
 3 Judgment Act, 28 U.S.C. § 2201.
 4         2.   Jurisdiction of this action is founded upon 28 U.S.C. § 1332(a)(1), with
 5 subject matter jurisdiction existing by virtue of diversity of citizenship, as the parties
 6 are citizens of different states and the amount in controversy exceeds the sum of
 7 $75,000, exclusive of interest and costs.
 8         3.   Venue is proper in the Sacramento Division of the Eastern District of
 9 California pursuant to 28 U.S.C. §§ 1391(a)-(c) in that defendants are subject to
10 personal jurisdiction in this district at the time the action is commenced and a
11 substantial part of the events or omissions giving rise to the claim occurred in this
12 district, including without limitation the underlying action instituted by the
13 defendant California Department of Toxic Substances Control under the
14 Comprehensive Environmental Response, Compensation, and Liability Act
15 (“CERCLA”), styled California Department of Toxic Substances Control, et al. v.
16 Jim Dobbas, Inc., et al., U.S. District Court for the Eastern District of California
17 Case No. 2:14-cv-00595 (“DTSC Action”), for the recovery of response costs and
18 interest on such response costs that were allegedly incurred in connection with
19 releases and threatened hazardous releases at, beneath, or from the 7.5 acre property
20 located northwest of the intersection of A Street and Holdener Road in the
21 community of Elmira, Solano County, California, with the street address of 147 A
22 Street, Elmira California 95625 (hereinafter the “Site”), which action is further
23 discussed below.
24                                         PARTIES
25         4.   Plaintiff The Travelers Indemnity Company is a corporation organized and
26 incorporated under the laws of Connecticut with its principal place of business in
27 Hartford, Connecticut. For diversity purposes, The Travelers Indemnity Company
28 is a citizen of Connecticut.
     4700856                                    2                                   Case No.
                         COMPLAINT FOR DECLARATORY JUDGMENT
                              AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 3 of 15


 1       5.   Defendant California Department of Toxic Substances Control is a public
 2 agency of the State of California, organized and existing under California Health
 3 and Safety Code section 58000 et seq. California Department of Toxic Substances
 4 Control is responsible under California law for, among other things, determining
 5 whether there has been a release or threatened release of a hazardous substance into
 6 the environment.
 7       6.   Defendant Toxic Substances Control Account is an account within the
 8 State of California General Fund. California Health and Safety Code section
 9 25173.6 establishes the account, and the director of the California Department of
10 Toxic Substances Control administers it. Under California Health and Safety Code
11 section 25361(a), the account shall be a party in any action for recovery of response
12 costs or expenditures incurred from the account under Chapter 6.8 of Division 20 of
13 the California Health and Safety Code.
14       7.   For purposes of this Complaint, Travelers refers to the California
15 Department of Toxic Substances Control and Toxic Substances Control Account
16 collectively as “DTSC.” The Toxic Substances Control Account is a passive actor
17 in the conduct ascribed to DTSC in this Complaint.
18       8.   Defendant Collins & Aikman Products, LLC (“C&A Products, LLC”) is a
19 cancelled Delaware limited liability company. In the underlying DTSC Action,
20 DTSC has alleged that C&A Products, LLC was formed on or about December 6,
21 2007 as a conversion of the Delaware corporation Collins & Aikman Products Co.
22 DTSC further alleges in the DTSC Action that C&A Products, LLC is the successor
23 to Collins & Aikman Products Co., which was formerly known as The Wickes
24 Corporation (“Wickes”).
25       9.   C&A Products, LLC is a cancelled Delaware limited liability company.
26 On November 13, 2014, DTSC petitioned the Delaware Court of Chancery for
27 appointment of a Receiver for the C&A Products, LLC (“Receiver”) under 6
28 Delaware Code § 18-805 (“DTSC Petition”). On December 8, 2014, Delaware
   4700856                              3                              Case No.
                        COMPLAINT FOR DECLARATORY JUDGMENT
                             AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 4 of 15


 1 Court of Chancery appointed Brian Rostocki, the Receiver for C&A Products, LLC,
 2 “for the limited purpose of allowing Collins & Aikman Products, LLC to be sued [in
 3 the DTSC Action], and with the power, but not the obligation, to defend, in the name
 4 of Collins & Aikman Products, LLC, any claims made against it [in the DTSC
 5 Action].” See In re Collins & Aikman Prods., LLC, No. 10348-CB, 2014 WL
 6 6907689, at *1-2 (Del. Ch. Dec. 8, 2014). The order appointing the Receiver
 7 provides, “The Receiver shall remain appointed until the conclusion of DTSC v.
 8 Dobbas and any appeals thereof…,unless the Petitioner shows good cause for an
 9 earlier termination of the appointment or an extension thereto.”
10         10. In DTSC’s Petition, DTSC represented that it “will not seek enforcement
11 of the judgment directly against C&A Products, LLC, but only as a means to pursue
12 a direct action against the company’s historic insurers.” Travelers is informed and
13 believes based on representations by the Receiver and DTSC, that C&A Products,
14 LLC has no means to defend itself. As such, the real party in interest in the DTSC
15 Action is Travelers, not C&A Products, LLC, and the real defendant in interest in
16 this Complaint is DTSC, not C&A Products, LLC.
17                        PRELIMINARY ALLEGATIONS
18 A.          TRAVELERS’ INSURANCE POLICIES
19         11. Travelers issued primary policy No. TRL-NSL-133T700-1-78 in effect for
20 the period May 1, 1978 to May 1, 1981, to Wickes, which was in effect after Wickes
21 obtained an interest in the Site. A true and correct copy of this policy is attached as
22 Exhibit A hereto.1
23
24   1
               By letter dated June 7, 2018, DTSC tendered the DTSC Action to Travelers
25             with reference to three policy numbers: “11448” “11449” and “11501.” It
               appears the DTSC citation to these numbers refers to Travelers policies TRL-
26             NSL-133T700-1-77 and TR-NSL-133T699-3-80. Travelers attached the
27             policy in Exhibit A to this Complaint because only this Travelers primary
               general liability policy issued to Wickes potentially provided coverage for
28
     4700856                                    4                                 Case No.
                           COMPLAINT FOR DECLARATORY JUDGMENT
                                AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 5 of 15


 1         12. Travelers also issued other general liability policies of insurance to Wickes
 2 and related entities, which are listed in and subject to the release contained in the
 3 June 26, 2000 Confidential Settlement Agreement and Release between Collins &
 4 Aikman Products Co. (the putative predecessor to C&A Products, LLC) and
 5 Travelers (“Confidential Settlement Agreement”). The term “Policies” in this
 6 Complaint refers to all of the policies issued by Travelers to Wickes and any related
 7 entities that DTSC alleges pertain to the Site, including the policy attached hereto as
 8 Exhibit A and those listed in the Confidential Settlement Agreement.2
 9
10
11
12
13
14
15             claims arising out of the Site. Any other general liability polices Travelers
               issued to Wickes which expired before September 1, 1979, when Wickes
16             acquired the Site, would not be potentially responsive to any Wickes’ (or its
17             successor’s) liability, if any. Moreover, the policy attached in Exhibit A is a
               “Manuscript” policy that constituted the insuring relationship between
18             Travelers and Wickes for the May 1, 1978 to May 1, 1981 time period.
19             Other primary general liability policies issued concurrently with this
               Manuscript policy for the May 1, 1979 to May 1, 1981 time period are
20             “Filing-Form” policies issued to satisfy state filing requirements and function
21             as claim handling mechanisms. The “Filing Form” policies do not provide
               separate or additional coverage from the Manuscript policy and further
22             contain endorsements that prohibit application of multiple limits for the
23             temporally co-extensive Manuscript and “Filing Form” policies.

24   2
               The Confidential Settlement Agreement is confidential, and the Receiver for
25             C&A Products, LLC claims not to have authority to waive that
               confidentiality. Travelers has therefore not attached that agreement to this
26             Complaint. Travelers has previously made the agreement available to DTSC
27             for review and will produce it formally in discovery under a protective order
               in this action so it can become part of the record and available to the Court.
28
     4700856                                      5                                  Case No.
                            COMPLAINT FOR DECLARATORY JUDGMENT
                                 AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 6 of 15


 1 B.     COLLINS & AIKMAN PRODUCTS CO. 1997 ACTION AGAINST
 2        TRAVELERS
 3       13. On or about October 3, 1997, Collins & Aikman Products Co. filed a
 4 complaint for breach of contract and declaratory relief against Travelers in the
 5 lawsuit captioned Collins & Aikman Products Co. v. The Travelers Indemnity
 6 Company, United States District Court for the Northern District of California Case
 7 No. C 97-3639 MEJ (“1997 Action”). Collins & Aikman Products Co. alleged that
 8 the insureds under certain of the Policies issued by Travelers had incurred losses
 9 exceeding $5,000,000 and that those losses were covered under such Policies. The
10 losses arose in connection with DTSC’s assertion that the insureds were liable for
11 the cost of investigating and remediating alleged environmental conditions relating
12 to or arising from the Site.
13       14. Travelers and Collins & Aikman Products Co. ultimately settled the 1997
14 Action and entered into the Confidential Settlement Agreement, whereby a
15 confidential settlement amount was paid by Travelers in exchange for a release,
16 which includes the claims asserted by DTSC arising out of the Site.
17       15. As part of the settlement, Collins & Aikman Products Co. dismissed the
18 1997 Action against Travelers with prejudice on or about July 10, 2000.
19 C.     THE UNDERLYING DTSC ACTION
20       16. By this Complaint Travelers seeks to resolve issues and disputes over the
21 Confidential Settlement Agreement and insurance coverage, if any, under the
22 Policies for any judgment that may be entered in favor of DTSC and against C&A
23 Products, LLC in the DTSC Action.
24       17. The initial complaint in the DTSC Action was filed by DTSC on March 3,
25 2014, pursuant to CERCLA, 42, U.S.C. § 9601, et seq. against parties other than
26 C&A Products, LLC. In the DTSC Action, DTSC sought the recovery of response
27 costs incurred or that would be incurred in responding to alleged releases or
28 threatened releases at the Site, and a declaration that defendants were jointly and
   4700856                                     6                                 Case No.
                        COMPLAINT FOR DECLARATORY JUDGMENT
                             AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 7 of 15


 1 severally liable for future response costs to be incurred by DTSC with respect to the
 2 Site.
 3         18. On or about November 13, 2014, DTSC filed the DTSC Petition for the
 4 appointment of the Receiver for C&A Products, LLC, a Delaware limited liability
 5 company for which a Certificate of Cancellation was filed on or about August 29,
 6 2013, in the Chancery Court of Delaware. DTSC claims that C&A Products, LLC is
 7 the successor to Collins & Aikman Products Co. and Wickes. A copy of the petition
 8 is attached hereto as Exhibit B. DTSC petitioned for appointment of the Receiver to
 9 allow DTSC to add C&A Products, LLC as an additional defendant in the DTSC
10 Action. DTSC sought to add C&A Products, LLC in order to pursue historic
11 insurance coverage for DTSC’s alleged costs of cleaning up the Site. In its petition,
12 DTSC writes that it seeks to recover against C&A Products, LLC’s insurers and not
13 against C&A Products, LLC:
14          DTSC wants to add C&A Products LLC as a defendant in DTSC v.
15          Dobbas as the first step in pursuing historic insurance coverage of
16          C&A Products LLC for DTSC’s costs of cleaning up a contaminated
17          property in California. Under California law, a judgment against C&A
18          Products LLC is necessary before DTSC can pursue a direct action
19          against the company’s historic insurers. DTSC seeks to add C&A
20          Products LLC as a defendant in DTSC v. Dobbas to obtain such a
21          judgment, which in turn would allow a direct action against the
22          company’s historic insurers. DTSC will not seek enforcement of the
23          judgment directly against C&A Products LLC, but only as a
24          means to pursue a direct action against the company’s historic
25          insurers. To ensure that C&A Products LLC has the capacity to be
26          sued in DTSC v. Dobbas, DTSC requests that a receiver be appointed
27          for the company under 6 Del. C. § 18-805. (Emphasis Added).
28 DTSC’s Verified Petition for the Appointment of a Receiver for a Cancelled
   4700856                                 7                                Case No.
                         COMPLAINT FOR DECLARATORY JUDGMENT
                              AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 8 of 15


 1 Limited Liability Company, In RE: Collins & Aikman Products, LLC, Case No.
 2 10348, at ¶ 3 attached hereto as Exhibit B.
 3       19. In the First Amended Complaint filed in the DTSC Action on or about
 4 December 11, 2014, DTSC added C&A Products, LLC to the action and asserted a
 5 claim against C&A Products, LLC and other defendants “under section 107(a) of
 6 CERCLA, 42 U.S.C. section 9607(a), for the recovery of response costs and interest
 7 on such response costs that [were] incurred in connection with releases and
 8 threatened releases of hazardous substances, including arsenic, chromium, and
 9 copper, at, beneath, and/or from the [Site].” First Am. Compl. in DTSC Action,
10 ECF No. 77, ¶ 4. A true and correct copy of the First Amended Complaint filed in
11 the DTSC Action is attached hereto as Exhibit C. DTSC alleged that on or about
12 September 12, 1979, Wickes purchased the Site and conducted business operations
13 at the Site until approximately 1982. First Am. Compl. in DTSC Action, ECF No.
14 77, ¶ 16. Wickes and Collins & Aikman Products Co. are alleged to have continued
15 to own the Site until on or about March 20, 1997. Id. DTSC acknowledged that
16 Wickes and Collins & Aikman Products Co. had been addressing the environmental
17 condition at the Site for many years:
18        From the 1980’s through 2005, Wickes and its successor Collins &
19        Aikman Products Co. took various [response] actions under oversight
20        of the Department and its predecessor agency to address environmental
21        contamination at, around, and/or beneath the Site. Those actions
22        included, among other things, soil excavation, installing an asphalt cap
23        over contaminated soils, constructing a building and a drainage system
24        over another contaminated area of the Site, installing and operating a
25        groundwater extraction and treatment system, and groundwater
26        monitoring.
27 First Am. Compl. in DTSC Action, ECF No. 77, ¶ 20. Travelers did not receive
28 notice of this First Amended Complaint until June 2018.
   4700856                                 8                                       Case No.
                        COMPLAINT FOR DECLARATORY JUDGMENT
                             AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 9 of 15


 1         20. DTSC further alleged that, in approximately May of 2005, Collins &
 2 Aikman Products Co. filed a Chapter 11 petition in the United States Bankruptcy
 3 Court for the Eastern District of Michigan, Case No. 05-55932, and that, in July or
 4 August 2005, Collins & Aikman Products Co. stopped operating the ground water
 5 extraction and treatment system, and stopped taking other response actions to
 6 address contamination at the Site. First Am. Compl. in DTSC Action, ECF No. 77,
 7 ¶¶ 23-24.
 8         21. The First Amended Complaint in the DTSC Action also alleges that from
 9 November 2005 to the present, DTSC took response actions related to the release or
10 threatened release of hazardous substances at the Site and that each of the
11 defendants, including C&A Products, LLC, as successor to Wickes and Collins &
12 Aikman Products Co. was jointly and severally liable for DTSC’s costs. First Am.
13 Compl. in DTSC Action, ECF No. 77, ¶ 33.
14         22. On or about March 26, 2015, the default of C&A Products, LLC was
15 entered in the DTSC Action for failing to appear, plead, or answer DTSC’s
16 complaint within the time allowed by law. Clerks Certificate of Entry of Default in
17 DTSC Action, ECF No. 129, attached hereto as Exhibit D. Travelers did not receive
18 notice of this default until over three years later.
19         23. By letter dated June 7, 2018, which DTSC served on Travelers on June 11,
20 2018, the California Attorney General’s Office representing DTSC advised
21 Travelers that DTSC had secured a “judgment” against C&A Products, LLC, which,
22 again, DTSC claims is the successor to Collins & Aikman Products Co., for
23 response costs incurred at the Site, estimated to exceed $3,400,000, and that DTSC
24 may bring an action against Travelers under certain of the Policies issued to Wickes
25 by Travelers to recover on that judgment, subject to the Policies’ terms and
26 limitations.
27         24. As of June 7, 2018, no judgment had been entered against C&A Products,
28 LLC in the DTSC Action.
     4700856                                    9                                 Case No.
                         COMPLAINT FOR DECLARATORY JUDGMENT
                              AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 10 of 15


 1         25. On July 25, 2018, Travelers responded to DTSC, advising it of the
 2 Confidential Settlement Agreement between Travelers and its insureds, including
 3 Wickes and Collins & Aikman Products Co., and that DTSC would have no greater
 4 rights under the Policies than the insureds who had released Travelers from the very
 5 claims that DTSC is pursuing. Travelers provided a redacted copy of the
 6 Confidential Settlement Agreement to DTSC subject to confidentiality requirements
 7 regarding that agreement. Travelers sought the consent of the Receiver for C&A
 8 Products, LLC to disclose the Confidential Settlement Agreement to DTSC, and the
 9 Receiver did not object to the release of the redacted Confidential Settlement
10 Agreement to DTSC. On January 3, 2019, DTSC wrote Travelers that it was not
11 party to the settlement agreement and that it was not bound by the releases that were
12 provided to Travelers regarding the Site. On January 15, 2019, Travelers responded
13 that if and when DTSC became a judgment creditor of a successor to Collins
14 &Aikman Products Co., DTSC would only have the rights of Travelers’ insured.
15 DTSC did not respond to Travelers’ January 15, 2019 letter.
16         26. On August 21, 2019, more than eight months after Travelers responded to
17 DTSC’s letter, DTSC filed an application for entry of default judgment against
18 C&A Products, LLC in order to pursue a direct action against Travelers. DTSC
19 seeks to recover $3,219,449.85 under CERCLA asserting that it has spent public
20 funds to clean-up and remove hazardous waste at the Site. DTSC v. Dobbas,
21 Application for Default Judgment Against C&A Products, LLC, ECF No. 184, ¶ 5,
22 attached hereto as Exhibit E. Neither DTSC nor C&A Products, LLC provided
23 Travelers with notice of DTSC’s application for entry of default judgment against
24 C&A Products, LLC. Rather, Travelers only became aware of the notice by
25 monitoring the docket of the DTSC Action.
26             FIRST CAUSE OF ACTION – DECLARATORY JUDGMENT
27      (No Obligation To Satisfy Judgment Against C&A Products, LLC By Virtue Of
28                                         Release)
     4700856                                 10                                Case No.
                         COMPLAINT FOR DECLARATORY JUDGMENT
                              AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 11 of 15


 1       27. Travelers incorporates herein by reference, as if fully restated, each of the
 2 allegations in the paragraphs above.
 3       28. An actual controversy has arisen and now exists between Travelers, on the
 4 one hand, and DTSC, on the other hand, concerning their respective rights and
 5 duties under the Policies related to costs allegedly incurred by DTSC in connection
 6 with the clean-up of the Site.
 7       29. Travelers contends it has no duty to satisfy any judgment rendered against
 8 C&A Products, LLC and in favor of DTSC in the underlying DTSC Action. All of
 9 Travelers’ obligations under the Policies with respect to DTSC’s claims at the Site
10 have been fully satisfied and discharged. By executing the Confidential Settlement
11 Agreement, Wickes and Collins & Aikman Products Co. (including what would be
12 its alleged successor C&A Products, LLC) fully and forever released and discharged
13 Travelers from all liabilities arising under or by virtue of the Policies or by virtue of
14 any other obligation allegedly owed by Travelers for the claims at issue in the DTSC
15 Action.
16       30. DTSC contends that Travelers is obligated to satisfy some or all of any
17 judgment for damages entered against C&A Products, LLC in the underlying DTSC
18 Action under the Policies. The remedy DTSC seeks would require Travelers to pay
19 twice for the same property damage that Travelers had already paid pursuant to a
20 settlement with its insured, in exchange for obtaining a release from its insured for
21 that property damage. Such a result would be both unequitable and contrary to
22 public policy favoring settlements of environmental claims.
23       31. Travelers desires a judicial determination of its rights and duties under the
24 Confidential Settlement Agreement, if any, with respect to any judgment that may
25 be entered against C&A Products, LLC in the underlying DTSC Action.
26       32. A judicial determination is necessary and appropriate at this time under the
27 circumstances in order that the parties may ascertain their rights and duties as
28 aforementioned. This controversy is incapable of resolution without judicial
   4700856                                 11                                 Case No.
                        COMPLAINT FOR DECLARATORY JUDGMENT
                             AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 12 of 15


 1 determination.
 2       33. Travelers has no plain, speedy and adequate remedy at law, and requests a
 3 declaratory judgment, adjudging and declaring that Travelers has no duty to
 4 indemnify or satisfy any judgment entered against C&A Products, LLC and in favor
 5 of DTSC in the DTSC Action.
 6         SECOND CAUSE OF ACTION – DECLARATORY JUDGMENT
 7    (Alternatively, No Obligation To Indemnify Judgment Against C&A Products By
 8                Virtue Of Terms, Conditions And Exclusions Of Policies)
 9       34. Travelers incorporates herein by reference, as if fully restated, each of the
10 allegations in the above paragraphs.
11       35. An actual controversy has arisen and now exists between Travelers, on the
12 one hand, and DTSC, on the other hand, concerning their respective rights and
13 duties under the Policies related to costs allegedly incurred by DTSC in connection
14 with the clean-up of the Site.
15       36. As an alternative to the First Cause of Action, in the event this Court
16 determines that the Confidential Settlement Agreement does not apply to DTSC’s
17 claims, Travelers contends it has no duty to indemnify any judgment entered against
18 C&A Products, LLC and in favor of DTSC in the DTSC Action, for the independent
19 reason that the terms, conditions, limitations, and exclusions of the Policies preclude
20 coverage for the DTSC’s claims in the DTSC Action, including but not limited to on
21 the basis that: (i) the insuring agreement of the Policies has not been met; (ii) the
22 response costs DTSC seeks in this matter do not constitute “property damage” as
23 defined in the Policies; (iii) to the extent that property damage exists at the Site, it
24 was not caused by an “occurrence” as defined in the Policies; (iv) any Policies in
25 effect prior to Travelers’ insured’s ownership or operation of the Site are not
26 applicable as Travelers’ insured had no interest in the Site prior to that time; (v) any
27 defense or indemnity costs incurred while no lawsuit was pending against Travelers’
28 insured are not recoverable; (vi) no coverage is available to the extent the pollution
   4700856                                   12                                  Case No.
                         COMPLAINT FOR DECLARATORY JUDGMENT
                              AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 13 of 15


 1 exclusion contained in each of the Policies is applicable; (vii) no separate coverage
 2 or additional limits of liability are available when two or more Policies apply for the
 3 same injury, damage or loss; the maximum that will be available under all such
 4 Policies combined for such injury, damage or loss is the highest applicable limit of
 5 liability of any one of such Policies; (viii) coverage under the Policies is limited to
 6 Travelers’ insureds; and (ix) coverage under the Policies is subject to the Policies’
 7 applicable and remaining limits of liability, if any.
 8         37. DTSC contends that Travelers is obligated to indemnify some or all of any
 9 judgment for damages that may be entered in the underlying DTSC Action under the
10 Policies.
11         38. A judicial determination is necessary and appropriate at this time under the
12 circumstances in order that the parties may ascertain their rights and duties as
13 aforementioned. This controversy is incapable of resolution without judicial
14 determination.
15         39. Travelers has no plain, speedy and adequate remedy at law, and requests a
16 declaratory judgment, adjudging, and declaring that Travelers has no duty to
17 indemnify or satisfy any judgment entered against C&A Products, LLC and in favor
18 of DTSC in the DTSC Action.
19                                    PRAYER FOR RELIEF
20       WHEREFORE, Travelers prays for relief as follows:
21             1. For judgment that, by reason of the terms and conditions of the
22 Confidential Settlement Agreement, Wickes and Collins & Aikman Products Co.
23 (and thus its putative successor C&A Products, LLC) have fully released and
24 discharged Travelers from all liabilities at issue in the DTSC Action arising under or
25 by virtue of the Policies and, as such, Travelers has no duty to satisfy any portion of
26 the judgment against C&A Products, LLC and in favor of DTSC in the DTSC
27 Action;
28             2. For judgment that, in the alternative, by reason of the terms, conditions,
     4700856                                      13                                  Case No.
                            COMPLAINT FOR DECLARATORY JUDGMENT
                                 AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 14 of 15


 1 exclusions and limitations of the Policies, Travelers has no duty to satisfy any
 2 portion of the judgment against C&A Products, LLC and in favor of DTSC in the
 3 DTSC Action;
 4             3. For costs incurred herein; and
 5             4. For such other and further relief as the court deems just and proper.
 6
 7 DATED: September 18, 2019                   CLYDE & CO US LLP
 8
 9                                       By:
10                                             Alexander E. Potente
                                               Hyunki (John) Jung
11                                             Attorneys for Plaintiff THE TRAVELERS
                                               INDEMNITY COMPANY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4700856                                       14                                Case No.
                            COMPLAINT FOR DECLARATORY JUDGMENT
                                 AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01892-WBS-EFB Document 1 Filed 09/18/19 Page 15 of 15


 1                              DEMAND FOR JURY TRIAL
 2             PLEASE TAKE NOTICE that Plaintiff Travelers hereby demands a trial by
 3 jury.
 4
 5 DATED: September 18, 2019                CLYDE & CO US LLP
 6
 7                                    By:
 8                                          Alexander E. Potente
                                            Hyunki (John) Jung
 9                                          Attorneys for Plaintiff THE TRAVELERS
                                            INDEMNITY COMPANY
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4700856                                  15                             Case No.
                          COMPLAINT FOR DECLARATORY JUDGMENT
                               AND DEMAND FOR JURY TRIAL
